Citation Nr: 0216040	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected skin 
condition of the feet, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1990 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO assigned a 10 percent 
disability evaluation for skin condition effective from April 
2000. 

The veteran presented testimony before the undersigned member 
of the Board at a personal hearing at the New Orleans RO in 
March 2002.  A copy of the hearing transcript is in the 
claims file.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran is service connected for a skin condition of the 
feet.  The veteran claimed that he was entitled to a higher 
rating based on extensive lesions due to eczema of the skin 
condition on his forearms, legs, knee and feet.  He claims 
that the skin condition of the lower extremities is the same 
as the skin condition of the feet.

Our review finds that at a VA Compensation and Pension (C&P) 
examination in April 1994 in connection with the veteran's 
original claim, the veteran had scaly eczematous plaques on 
the dorsal feet and had a few scattered plaques on his lower 
legs.  The diagnosis was "[p]robable contact dermatitis on 
bilateral dorsal feet vs a fungal infection which is less 
likely."

In a May 1994 rating decision, the RO granted service 
connection for a skin condition of the feet based on a 
diagnosis of probable contact dermatitis of the feet and 
assigned a zero percent evaluation.  

The veteran filed a claim in February 1999 seeking an 
increased evaluation for a skin condition of the feet.  He 
was diagnosed with tinea pedis on VA examination in July 
1999; the examiner noted that no patches were present on his 
lower legs and therefore  he could not comment.  The 
noncompensable evaluation was confirmed and continued by the 
RO in a September 1999 rating decision.

In November 1999, the veteran claimed that his service-
connected eczema was worse.  At a December 1999 VA 
examination the diagnosis was tinea pedis.  The RO confirmed 
and continued the zero percent evaluation in a mid-April 2000 
rating decision.  The veteran disagreed and initiated this 
appeal.  

When seen in a VA Dermatology Clinic in April 2000 for his 
initial visit, the examination revealed eczematous round 
patches of the lower legs; the KOH was negative.  The 
impression was asteatotic eczema.  

Based on the April 2000 VA treatment record, in a late April 
2000 rating decision, the RO assigned a 10 percent evaluation 
effective from April 2000.  Although the increased evaluation 
appears to have been granted based on April 2000 outpatient 
treatment findings of asteatotic eczema of the forearms, 
knees and lower legs, the RO, in a May 2001 supplemental 
statement of the case, notified the veteran that he was only 
service-connected for contact dermatitis of the feet and that 
service connection had not been established for a skin 
disorder of any other part of the body.

In September 2000 the veteran asked for re-evaluation for his 
eczema skin condition, evaluated as 10 percent disabling, to 
include the scars from the condition.  He also stated that 
his bilateral athlete's foot condition was worse and forming 
blisters under his feet.  In October 2000, he was diagnosed 
with tinea unguium with spreading to the skin.  

At a VA examination in January 2001, the diagnosis was 
asteatotic eczema with post-inflammatory changes of the skin 
which were likely to be permanent.  

In May 2001 the veteran wrote that he was diagnosed with 
asteatotic eczema of the lower extremities and the feet, not 
just the feet only with contact dermatitis.  He claimed the 
hyper-pigmented patches were permanent markings that 
constantly itched, entitling him to a increased evaluation.  
In June 2001, the RO then notified the veteran that a claim 
had been filed for bilateral asteatotic eczema of the lower 
extremities and hyper-pigmented patches on the legs.

In March 2002 the veteran claimed entitlement to service 
connection for contact dermatitis/eczema for his forearms and 
lower extremities and for hyper-pigmented patches on his 
legs.  The veteran claimed that he was treated at the VA 
Medical Center in New Orleans from December 1993 for eczema 
of the forearms and legs at the same time he was receiving 
treatment for eczema of his feet. 

It is not clear from the record whether the additional 
claimed skin conditions are related to the service-connected 
skin condition of the feet.  The Board finds that the veteran 
is claiming service connection for tinea pedis; asteatotic 
eczema of the forearms, knees and lower legs; hyper-pigmented 
patches of the legs and scarring as part and parcel of his 
service-connected skin condition of the feet.  The Board also 
finds that the issue of whether asteatotic eczema, tinea 
pedis and/or scarring is related to the service-connected 
skin condition of the feet is "inextricably intertwined" with 
the issue of an increased evaluation for service-connected 
skin condition of the feet.  Therefore, this issue must be 
remanded to the RO for initial adjudication.  Further 
examination and medical opinion are also appropriate.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903 and 
20.1304). 

The issue of service connection for tinea pedis, asteatotic 
eczema, hyper-pigmented patches on the legs and scarring is 
inextricably intertwined with the previously prepared and 
certified issue of entitlement to an increased evaluation for 
skin condition of the feet.  This is a matter which must be 
remanded under the recently published regulations.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

For the reasons stated above, a remand is required.  In 
addition, it is the RO's responsibility to ensure that all 
appropriate development and assistance to comply with the 
VCAA is undertaken in this case.  Accordingly, this case is 
REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

2.  The RO should obtain up-to-date 
relevant outpatient treatment records 
from the VA Medical Center in New 
Orleans. 

3.  The veteran should be afforded a VA 
dermatology examination to evaluate the 
nature and severity of the service-
connected skin condition of the feet.  In 
addition, the purpose of the examination 
is to obtain a medical opinion regarding 
the relationship, if any, between 
asteatotic eczema, tinea pedis, scarring, 
hyper-pigmented patches on the legs or 
any other currently diagnosed skin 
disorder and service-connected contact 
dermatitis of the feet and/or an in-
service disease or injury.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  If the examiner finds that 
photographs would aid in the description 
of any skin condition, those photographs 
should be included with the report of the 
examination.

4.  The medical examiner should express 
an opinion regarding asteatotic eczema, 
tinea pedis, scarring, hyper-pigmented 
patches on the legs and any other 
currently diagnosed skin condition in 
addition to service-connected contact 
dermatitis of the feet as to: 

(1) Whether these skin conditions are 
part and parcel of or secondary to the 
skin disease initially service 
connected as contact dermatitis of the 
feet?

(2)  Whether these currently diagnosed 
skin conditions are as likely as not 
related to any skin condition shown in 
service?

5.  Inasmuch as the issue of service 
connection for contact dermatitis/eczema 
of the forearms and lower extremities, 
scarring and for hyper-pigmented patches 
on the legs is deemed to be "inextricably 
intertwined" with the issue of an 
increased rating for skin condition of 
the feet, the RO should take appropriate 
adjudicative action, and provide the 
veteran and representative, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and representative, 
should be furnished with a statement of 
the case and given time to respond 
thereto.

6.  The RO should review the claims file 
to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination is 
in complete compliance with the 
directives of this remand and, if it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  With regard to the issue of an 
increased rating for the service-
connected disability, after the 
development requested above has been 
completed to the extent possible, the RO 
should again review the record and 
readjudicate this claim.  It is noted 
that the schedular criteria for skin 
diseases changed effective August 30, 
2002, and readjudication must consider 
both the old and new schedular criteria.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the revised applicable 
regulations pertaining to skin diseases.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).





